Title: From George Washington to Samuel Hanson, 5 May 1788
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon May 5th 1788

Your letter of yesterday was handed to me last evening. I am sorry that the conduct of one of my Nephews has been such as to render a complaint to me necessary, but I am extreemly obliged to you for the communication. George has now advanced to that time of life when it is absolutely necessary that his conduct should be regulated by some means or other. Coertion would be extreemly painful to me, but if advice, remonstrance and gentle methods will not answer the purpose others must be taken. Enclosed is a letter to him which I have left open for your perusal.
I am glad to find that Lawrence has behaved so well, I rather suspected that trespasses would have commenced on his part than on that of George. I am, Sir, Yr most Obedt Hble Sert

Go. Washington

